Case 6:17-cv-00166-RC-JDL Document 61 Filed 03/28/19 Page 1 of 1 PageID #: 341



                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

JOHNNY LEE WALKER #1215501                   §

v.                                           §       CIVIL ACTION NO. 6:17cv166
BRYAN COLLIER, ET AL.                        §


                                   FINAL JUDGMENT


       The above-styled civil rights lawsuit having come before the Court for consideration, and

a decision having been duly rendered, it is hereby

       ORDERED that the above-entitled and numbered cause of action is DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief may be granted.



          So Ordered and Signed
          Mar 28, 2019
